Exhibit 10.23

 

The Hertz Corporation

Hertz Equipment Rental Corporation

225 Brae Blvd
Park Ridge, NJ 07656

 

November 3, 2014

 

Deutsche Bank AG New York Branch,

as Administrative Agent

60 Wall Street

New York, New York 10005

Attention: Stephen Lapidus

 

Mizuho Bank

1251 Avenue of the Americas, 32nd Floor

New York, New York 10020

 

Re:                             Hertz — Designation Notice under Section 2.11

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement, dated as of March 11, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrowers, the several banks and
other financial institutions from time to time parties thereto (the “Lenders”),
the Administrative Agent, DBNY as collateral agent for the Lenders, DEUTSCHE
BANK AG CANADA BRANCH, as Canadian agent and Canadian collateral agent for the
Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as co-collateral agent for the
Lenders and the other parties thereto (capitalized terms used but not defined
herein have the meanings given to such terms in the Credit Agreement).

 

Section 1.                                           Designation of Additional
U.S. Facility Issuing Lender.  Pursuant to and in accordance with
Section 2.11(f) of the Credit Agreement, MIZUHO BANK (the “Non-Extending
Lender”) elects to have its Existing Commitment under the Credit Agreement under
the U.S. Facility Commitment deemed to be an Extended Commitment.  As of the
date hereof, the Existing Commitments of the Non-Extending Lender shall be
deemed to be an Extended Commitment, all Tranche A U.S. Facility Commitments and
Tranche A U.S. Facility Loans of the Non-Extending Lender shall be deemed to be
Tranche B U.S.  Facility Commitments and Tranche B U.S. Facility Loans. 
Pursuant to Section 2.11(f) of the Credit Agreement, the Administrative Agent
hereby acknowledges and agrees to waive the 10 Business Day notice period set
forth therein.

 

Section 2.                                           No Amendments.  This letter
agreement may not be amended, modified or waived except by an instrument in
writing signed by each of the parties hereto.  This letter agreement may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement.  Delivery of
an executed signature page of this letter agreement by facsimile, pdf or other
customary electronic transmission shall be effective as delivery of a manually
executed counterpart hereto.  This letter agreement supersedes all prior
communications, written or oral, with respect to the matters contained herein.

 

--------------------------------------------------------------------------------


 

Section 3.                                           Governing Law;
etc.                                   THIS LETTER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE, WITH THE LAWS OF THE STATE OF
NEW YORK.  To the fullest extent permitted by applicable law, each party hereto
hereby irrevocably submits to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof in
respect of any suit, action or proceeding arising out of or relating to the
provisions of this letter agreement and irrevocably agrees that all claims in
respect of any such suit, action or proceeding may be heard and determined in
any such court.  Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any objection that they may now or hereafter have
to the laying of venue of any such suit, action or proceeding brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  Each party hereto
hereby waives, to the fullest extent permitted by applicable law, any right to
trial by jury with respect to any action or proceeding arising out of or
relating to this letter agreement.  This letter agreement shall become effective
upon this letter agreement being duly executed and delivered by the parties
hereto.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

Please acknowledge your agreement with the above by countersigning this letter
in the signature block set forth below.

 

 

Very truly yours,

 

 

 

 

 

The Hertz Corporation

 

 

 

By:

/s/ Kelly Shryoc

 

 

Name: Kelly Shryoc

 

 

Title: Assistant Treasurer

 

Designation Letter

 

--------------------------------------------------------------------------------


 

 

Mizuho Bank

 

 

 

 

 

By:

/s/ James Fayen

 

 

Name: James Fayen

 

 

Title: Deputy General Manager

 

Designation Letter

 

--------------------------------------------------------------------------------


 

Acknowledged and Consented to by:

 

 

 

Deutsche Bank AG New York Branch,

 

as Administrative Agent

 

 

 

By:

/s/ Michael Shannon

 

 

Name: Michael Shannon

 

 

Title: Vice President

 

 

 

 

By:

/s/ Lisa Wong

 

 

Name: Lisa Wong

 

 

Title: Vice President

 

 

 

CC:

 

Wells Fargo Bank, National Association,

 

As Co-Collateral Agent

 

 

Designation Letter

 

--------------------------------------------------------------------------------